DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following is a quotation of the appropriate paragraphs of 37 C.F.R. 1.84 that form the basis for the objections under this section made in this Office action:
37 C.F.R. 1.84   Standards for drawings.
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
(2) Color. …

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted 05/01/2020 are grayscale drawings, rather than black and white line drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/28/2022 is acknowledged.  The traversal is on the ground(s) that no serious search and/or examination burden would be present if the restriction were not required.  
This is not found persuasive because there are in fact two independent or distinct inventions.  In the instant application, the distinctness between the claimed inventions is justified in that the product as claimed can be used in a materially different process.  The claimed product can be used in the process of occluding a body opening other than an aneurysm (e.g., stomach). 
This is not found persuasive because there is in fact a serious burden on the examiner if restriction was not required.  With regard to the required areas of search, a careful study of the claimed inventions clearly indicates diverse searches of multiple inventions are required.  For example, the elected apparatus claims requires search in at least class A61B17/12022. This class does not need to be searched to find the non-elected method claims. Whereas the non-elected method claims require search in at least class A61B17/12113. The elected apparatus claims require text searches which do not need to be searched for the non-elected claims.  Similarly, non-elected method claims require searches which do not need to be searched for the elected apparatus claims.  Therefore, this clearly demonstrates the existence of a serious burden of search.  Moreover, petitioner’s arguments regarding classification and search areas may have been overly simplified.  It must be noted that the search for the claimed method and apparatus claims are totally different.  It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. The searches of the method and the apparatus are indeed different and burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/28/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0206850 (Wang).
1. Wang discloses an implant (occluder 100) comprising a tubular braid (e.g., see woven sealing disc 110 at P0108 and anchoring device 120 at P0112 which are each at least partially tubular) comprising an open end (e.g., end adjacent constricted area 123 at FIG. 3B and P0114) and a pinched end (fixed end 113). The tubular braid has a delivery shape (FIG. 21a; P0129) and a predetermined shape (FIG. 1; P0129). The tubular braid has a first segment (e.g., constricted area 123 of FIG. 3b and P0114) extending from the open end to a proximal inversion (e.g., bottom inversion of anchoring device 120 at the bottom of conical net 121 in FIG. 3a), a second segment (e.g., portion of conical net 121 of anchoring device 120 between the bottom inversion and center end 126 in FIG. 3a) encircled by the open end (FIG. 3a-3b) and extending from the proximal inversion to a distal inversion (e.g., see distal inversion in the form of diffusion section 117 of waist part 112 in FIG. 2), a third segment (e.g., fixed end 114 and portion of diffusion section 117 adjacent to fixed end 114) surrounded by the second segment (e.g., see fixed end 114 and center end 126 being welded together via a bushing 130 at P0115 and FIG. 1) and extending from the distal inversion (FIG. 1), and a ball segment (e.g., remainder of sealing disc 110) depending from the third segment (FIG. 1) and, in the predetermined shape, extending radially outward from a central axis and converging at the pinched end (FIG. 1; P0108).
7. When the tubular braid is in the predetermined shape, the second segment forms a sack with at least a portion of the third segment is positioned within the sack (see fixed end 114 being within center end 126 at bushing 130 at P0115 and FIG. 1), and at least a portion of the ball segment is positioned external to the sack (FIG. 1).
8. The tubular braid has an implanted shape capable of being constrained by an aneurysm (FIG. 1), in which the tubular braid comprises an outer layer corresponding to the first segment of the predetermined shape and positioned to be capable of contacting an aneurysm wall of the aneurysm (FIG. 1), a proximal inversion corresponding to the proximal inversion of the predetermined shape and positioned to be capable of being placed approximate an aneurysm neck of the aneurysm (FIG. 1), and a sack corresponding to the second segment of the predetermined shape and positioned to appose a portion of the aneurysm wall of the aneurysm and apposing the outer layer (FIG. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of copending Application No. 16/853,135 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims an implant comprising a tubular braid comprising an open end and a pinched end (claim 9). The tubular braid has a delivery shape and a predetermined shape (claim 9). The tubular braid has a first segment extending from the open end to a proximal inversion, a second segment encircled by the open end and extending from the proximal inversion to a distal inversion, a third segment surrounded by the second segment and extending from the distal inversion, and a ball segment (e.g., fourth segment) depending from the third segment and, in the predetermined shape, extending radially outward from a central axis and converging at the pinched end (claim 9).
7. When the tubular braid is in the predetermined shape, the second segment forms a sack, at least a portion of the third segment is positioned within the sack, and at least a portion of the ball segment is positioned external to the sack (claim 13).
8. The tubular braid has an implanted shape constrained by an aneurysm, in which the tubular braid comprises: an outer layer corresponding to the first segment of the predetermined shape and positioned to contact an aneurysm wall of the aneurysm, a proximal inversion corresponding to the proximal inversion of the predetermined shape and positioned to be placed approximate an aneurysm neck of the aneurysm, and a sack corresponding to the second segment of the predetermined shape and positioned to appose a portion of the aneurysm wall of the aneurysm and apposing the outer layer (claim 14).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771